Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-4 and 11-12 (dated 01/22/2021) are pending in this application and are now under consideration for examination. 
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application claims the priority date of China application 201811384392.0 filed on 11/20/2018; however, neither the foreign priority document nor English translation of said foreign priority application has been provided with the instant application. Therefore, the priority date for instant claims under consideration is deemed to be the filing date of instant application filed on 11/11/2019.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted Fig. 1 recites sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
I. Claim 1 and claims 2-4 and 11 depending therefrom; and claim 12 are objected, due to the following informality: Claims 1, 11 and 12 contains abbreviation; “HK2” in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding it to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes “HK2” in claims 1-4 and 11-12 is interpreted as “hexokinase gene”. 
II. Claim 12 is objected to, due to the following informality: Claim 12 recites the phrase “…shown in SEQ ID NO: 1 …SEQ ID NO: 2… SEQ ID NO: 3; The metes and bounds of the term “shown in” is not clear in the context of the claims. It is not clear to the examiner if the recited nucleic acid sequence has the nucleic acid sequence of SEQ ID NO: 1 …SEQ ID NO: 2… SEQ ID NO: 3? or is a representative member of a genus/merely exemplary?; appropriate correction is required. For examination purposes, claim 12 is interpreted to encompass variants and mutants of the recited sequence(s) and fragments of undefined and unlimited sequences/structures. Examiner suggests making direct reference to recited sequences
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 1 and claims 2-4 and 11 (dependent therefrom); claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-4 and 11-12 are indefinite for reciting a "HK2 reporter gene" “…2A peptide”. First, both a mutant “HK2” and a "HK2 that is not considered to be a mutant/wild-type are both “hexokinases”. As such, it is not possible to determine what structure is a mutant “HK2”  or a wild-type “HK2” without referencing a specific structure, which is not recited in the claims; similar arguments apply for “…2A peptide” as no specific structure is provided in the claims and the metes and bounds of the claims are not clear (also see 112(a) rejection below for details). While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Here, the claims recite undefined structures that are necessarily part of the structure of a "HK2 reporter gene" “…2A peptide” responsible for the activity. As such, the "HK2 reporter gene" “…2A peptide” is a functional limitation that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any structure as a means to achieve those results of producing colorectal cancer HK2 reporter cell line), which is a claim limitation without clearly defined metes and bounds. The metes and bounds of claims 1-4 and 11-12 is not clear, as there is no specific structure associated with the claims. Examiner further notes while gene designation “HK2 gene” remains the same, the structure may vary due to constant curation of gene databases and submitted updated sequence versions and the version encompassed in claims 1-4 and 11-12 is not clear, examiner suggests providing a sequence structure along with SEQ ID NO: for "HK2 reporter gene" “…2A peptide”. Clarification and correction is required. The claims are indefinite for reasons stated above.
II. Regarding claims 2-3 and 11-12, recite the following phrases "further preferably", “technology”, “application”, “synthesizing by the biological company” and “i.e.,” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by terms/phrase "further preferably", “technology”, “application”, “synthesizing by the biological company” and “i.e.,”), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
 
In the present instance, claim 2 recites the broad recitation “… cancer cell…”, and claim 2 also recites the narrower statement of the range/limitation "further preferably HCT116", which is the narrower statement of the range/limitation. The passive voice: “technology… application...” does not provide patentable limitations for the claimed cancer cell line and the claimed method. Furthermore, the rejected claim 12 recites “i.e.,”; it is not clear what the applicants’ intend to encompass in the rejected claim and the metes and bounds of the claim is unclear and as being indefinite. Correction and clarification is required.
III. Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 recites “… an application …”, since the claim does not set forth any steps involved in the method, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a use/an application without any active, positive steps delimiting how this use is actually practiced. “No patentable weight” is given to the recited “an application” and for examination purpose claim is interpreted as being directed to …a method of use of claimed cancer cell line.   
Claim 11 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
IV. Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the phrase “sequence shown in SEQ ID NO: …”. The metes and bounds of the term “shown in” is not clear in the context of the claims. It is not clear to the examiner if the recited nucleic acid sequence has the nucleic acid sequence of SEQ ID NO: 1 …SEQ ID NO: 2… SEQ ID NO: 3? or is a representative member of a genus/merely exemplary. It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite. Examiner suggests amending the claims to make a direct reference to SEQ ID NO: 1 or 1 or 3. Clarification and correction required.
Claim Rejections: 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-4 and 11-12 recite a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of specific cancer cell line HCT116 with defined Hexokinase 2 gene structure and encompassing the oligonucleotide sequences SEQ ID NO: 1 and SEQ ID NO: 2 corresponding to 3’ region of said Hexokinase 2 gene in said cell line HCT116 and said cell line further comprising a nucleic acid encoding cleavable 2A polypeptide sequence in combination with a reporter gene (encoding a fluorescent protein) encompassing the nucleic acid sequence of SEQ ID NO: 3 and obtained from a commercial source (see Embodiments 1-2, pages 6-9 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The prior art clearly provides evidence the following evidence regarding structural and functional variations of “HK2 genes” and “2A peptides” obtained from different sources:
Xu et al, (Cancer & Metabolism., 2018, Vol. 6:7, pages 1-17) provides evidence that there are at least four isoforms of hexokinases (HK) with differing activities and expression levels (see Abstract; Fig. 1, page 4; and entire document); and
Szymack-Workman et al., (Cold Spring Harbor Protocols, 2012, pages 199-204) provide evidence that 2A peptide sequences obtained from different sources have divergent sequences/structures and the cleavage of said linker 2A peptide requires additional sequences for efficient cleavage (see Abstract; Table 1, Fig. 1, page 200; Fig. 3D, page 202; and entire document).    
	As the claimed genera of genera of “HK2 genes” and “2A peptides” having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of specific cancer cell line HCT116 with defined Hexokinase 2 gene structure and encompassing the oligonucleotide sequences SEQ ID NO: 1 and SEQ ID NO: 2 corresponding to 3’ region of said Hexokinase 2 gene in said cell line HCT116 and said cell line further comprising a nucleic acid encoding cleavable 2A polypeptide sequence in combination with a reporter gene (encoding a fluorescent protein) encompassing the nucleic acid sequence of SEQ ID NO: 3 and obtained from a commercial source (see Embodiments 1-2, pages 6-9 of specification), does not reasonably provide enablement for a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-4 and 11-12 are so broad as to encompass a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of active molecules “HK2 genes” and “2A peptides”, as broadly encompassed by the claims. In addition, since the structure of a “HK2 gene” and “2A peptide” determines its functional properties, predictability of which molecule “HK2 genes” and “2A peptides” can remain active in the claimed composition and in the claimed method requires a knowledge of and guidance with regard to the relationship of the structure of any active molecule “HK2 genes” and “2A peptides” to its function and whether the structure of any molecule “HK2 genes” and “2A peptides” will allow it to remain active in the claimed composition and the claimed method. However, in this case the disclosure is limited to the characterization of specific cancer cell line HCT116 with defined Hexokinase 2 gene structure and encompassing the oligonucleotide sequences SEQ ID NO: 1 and SEQ ID NO: 2 corresponding to 3’ region of said Hexokinase 2 gene in said cell line HCT116 and said cell line further comprising a nucleic acid encoding cleavable 2A polypeptide sequence in combination with a reporter gene (encoding a fluorescent protein) encompassing the nucleic acid sequence of SEQ ID NO: 3 and obtained from a commercial source (see Embodiments 1-2, pages 6-9 of specification).
While methods for testing the activity of a molecule/“HK2 gene” and “2A peptide” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“HK2 genes” and “2A peptides” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-4 and 11-12, which encompasses a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) all molecule(s/“HK2 gene” and “2A peptide” having no specific structural elements in the claimed method; (B) the general tolerance of the activity of any molecule/“HK2 gene” and “2A peptide” having no specific structural elements in the claimed method; (C) a rational and predictable scheme for choosing any molecule/“HK2 gene” and “2A peptide” to be active in any cell line; (D) a rational and predictable scheme for modifying any molecule/“HK2 gene” and “2A peptide” with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation) is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103(a) as obvious over He et al., (Ph.D. Thesis, The Chinese University of Hong Kong, 2016, pages 1-174) and further in view of Xu et al, (Cancer & Metabolism., 2018, Vol. 6:7, pages 1-17), Zhang et al., (US 2019/0106710 A1), Lehto M., et al., (Gencore/GenEMBL database, 2006, AC# Z4639.1; disclosing oligonucleotide 3’ prime sequence of intron 17 of human hexokinase II gene having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO; 2 of the instant application; see provided sequence alignments),Tremblay et al., (US 10,280,419; disclosing Cas9-2A-GFP sequence having 99.1% Best Local Similarity to SEQ ID NO: 3 of the instant invention; see provided sequence alignment) and Wang et al., (bioRxiv, 09/17/2018, pages 1-25).  
Claims 1-4 and 11-12 of the instant application as interpreted are directed to a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
Regarding claims 1-4 and 11, analogous art He et al., (Ph.D. Thesis, The Chinee University of Hong Kong, 2016, pages 1-174) teach methods of generating reporter cell lines via CRISPR/Cas9 induced homology-independent DNA repair including gene constructs and the configuration of gene order in the vector construct and provide suggestion and motivation to a skilled artisan, said reference method of generating reporter genes can be employed for any gene of interest. Applicants’ are directed to the following sections in He et al., (Ph.D. Thesis, The Chinee University of Hong Kong, 2016, pages 1-174): Abstract; Section 1.1.3.2, pages 10-12; Applications of CRISPR/Cas9 system, Section 1.1.3.4, pages 14-23; Reporter cell lines for disease modelling, pages 29-31; Reporter genes, pages 35-36; HCT116 cell line, page 40; Fig. 1, page 54; Fig. 3, page 56; Fig. 4, page 57; Fig. 5, page 58; Fig. 32, page 112; and entire document.
He et al., are silent regarding in said reference reporter cell wherein the reporter construct element is linked downstream of HK2 gene of the HCT116 cell line (as in claims 1-4 and 11) and do not explicitly teach SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3 (as in claim 12).  
However, the significance HK2 gene in cancer, the structural and functional elements of HK2 gene, SEQ ID NO: 1 and SEQ ID NO: 2 including Cas9-2A peptide-GFP construct/SEQ ID NO: 3 are disclosed and suggested in the following references, for details see the cited references below: 
Xu et al, (Cancer & Metabolism., 2018, Vol. 6:7, pages 1-17) provides evidence that there are at least four isoforms of hexokinases (HK) with differing activities and expression levels (see Abstract; Fig. 1, page 4; and entire document), as a proof of principle provides teaching, motivation and suggestion to one of skilled in the art by indicating the importance of hexokinase 2 (HK2) gene in cancer pathogenesis and progression and development of cell culture model system comprising HK2 gene for drug screening; see Abstract;  and entire document. 
Regarding claims 1-4 and 11, Zhang et al., (US 2019/0106710 A1) teach generation of oncogenic models based on delivery and use of CRISPR-Cas9 systems/ vectors/fusion polypeptides comprising 2A cleavable peptide and fluorescent protein/GFP (Abstract; Fig. 1, Fig. 2BFig. 56B, Fig. 57; paragraphs [0645-0648]; and entire document); generation of cell lines comprising the reporter construct downstream of gene of interest and generation of cell lines targeting HK2 gene depending on the experimental interest (see Table C, page 56); said reference cell lines selected from the group consisting of CaCo-2, SW480, SW620, HT-29… (see paragraph [0393]). 
Regarding claim 12,  the structural and functional elements (SEQ ID NO: 1-3) of the instant invention is taught by the following references:
 Lehto M., et al., (Gencore/GenEMBL database, 2006, AC# Z4639.1) disclose oligonucleotide 3’ prime sequence of intron 17 of human hexokinase II gene having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO; 2 of the instant application; see provided sequence alignments:
SEQ1align
ALIGNMENTS


RESULT 1
Z46369
LOCUS       Z46369                   397 bp    DNA     linear   PRI 14-NOV-2006
DEFINITION  Homo sapiens HK2 gene for hexokinase II, exon 18.
ACCESSION   Z46369
VERSION     Z46369.1
KEYWORDS    hexokinase II.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 397)
  AUTHORS   Lehto,M., Huang,X., Le Beau,M., Bell,G. and Groop,L.
  TITLE     The putative role of the human hexokinase II in NIDDM: Exon-intron
            structure and SSCP scanning
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 397)
  AUTHORS   Lehto,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-OCT-1994) Lehto M., University of Lund,
            Endocrinology/Wallenberg lab., Malmo, Sweden, 21401
FEATURES             Location/Qualifiers
     source          1..397
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /cell_type="norm.circ.cells"
                     /clone_lib="lambda DASH, Stratagene"
     intron          1..96
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="three prime sequence of the intron 17"
                     /citation=[1]
     exon            97..397
                     /product="hexokinase II"
                     /standard_name="HK2"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /citation=[1]
                     /number=18
     3'UTR           242..397
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /citation=[1]

  Query Match             100.0%;  Score 20;  DB 767;  Length 397;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TAGAACCCCTGAAATCGGAA 20
              ||||||||||||||||||||
Db        239 TAGAACCCCTGAAATCGGAA 258
SEQ2align
ALIGNMENTS


RESULT 1
Z46369
LOCUS       Z46369                   397 bp    DNA     linear   PRI 14-NOV-2006
DEFINITION  Homo sapiens HK2 gene for hexokinase II, exon 18.
ACCESSION   Z46369
VERSION     Z46369.1
KEYWORDS    hexokinase II.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 397)
  AUTHORS   Lehto,M., Huang,X., Le Beau,M., Bell,G. and Groop,L.
  TITLE     The putative role of the human hexokinase II in NIDDM: Exon-intron
            structure and SSCP scanning
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 397)
  AUTHORS   Lehto,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-OCT-1994) Lehto M., University of Lund,
            Endocrinology/Wallenberg lab., Malmo, Sweden, 21401
FEATURES             Location/Qualifiers
     source          1..397
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /cell_type="norm.circ.cells"
                     /clone_lib="lambda DASH, Stratagene"
     intron          1..96
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="three prime sequence of the intron 17"
                     /citation=[1]
     exon            97..397
                     /product="hexokinase II"
                     /standard_name="HK2"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /citation=[1]
                     /number=18
     3'UTR           242..397
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /citation=[1]

  Query Match             100.0%;  Score 20;  DB 767;  Length 397;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGTGTCAGAGACAGACCCCT 20
              ||||||||||||||||||||
Db        315 TGTGTCAGAGACAGACCCCT 334
Tremblay et al., (US 10,280,419) disclose Cas9-2A-GFP sequence having 99.1% Best Local Similarity to SEQ ID NO: 3 of the instant invention; see provided sequence alignment:
SEQ3 align
ALIGNMENTS


RESULT 1
US-15-309-693A-81
; Sequence 81, Application US/15309693A
; Patent No. 10280419
; GENERAL INFORMATION
;  APPLICANT: Universite Laval
;  APPLICANT:Tremblay, Jacques P
;  APPLICANT:Rousseau, Joel
;  APPLICANT:Chapdelaine, Pierre
;  TITLE OF INVENTION: PREVENTION AND TREATMENT OF ALZHEIMER'S DISEASE BY GENE THERAPY
;  FILE REFERENCE: 780/11229.365
;  CURRENT APPLICATION NUMBER: US/15/309,693A
;  CURRENT FILING DATE: 2016-11-08
;  PRIOR APPLICATION NUMBER: PCT/CA2015/050411
;  PRIOR FILING DATE: 2015-05-08
;  PRIOR APPLICATION NUMBER: US 61/991,054
;  PRIOR FILING DATE: 2014-05-09
;  NUMBER OF SEQ ID NOS: 135
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 81
;  LENGTH: 9289
;  TYPE: DNA
;  ORGANISM: Artificial sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic  polynucleotide
US-15-309-693A-81

  Query Match             42.8%;  Score 1020.6;  DB 3;  Length 9289;
  Best Local Similarity   99.1%;  
  Matches 1026;  Conservative    0;  Mismatches    9;  Indels    0;  Gaps    0;

Qy        587 GGCAGTGGAGAGGGCAGAGGAAGTCTGCTAACATGCGGTGACGTCGAGGAGAATCCTGGC 646
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5526 GGCAGTGGAGAGGGCAGAGGAAGTCTGCTAACATGCGGTGACGTCGAGGAGAATCCTGGC 5585

Qy        647 CCAGTGAGCAAGGGCGAGGAGCTGTTCACCGGGGTGGTGCCCATCCTGGTCGAGCTGGAC 706
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5586 CCAGTGAGCAAGGGCGAGGAGCTGTTCACCGGGGTGGTGCCCATCCTGGTCGAGCTGGAC 5645

Qy        707 GGCGACGTAAACGGCCACAAGTTCAGCGTGTCCGGCGAGGGCGAGGGCGATGCCACCTAC 766
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5646 GGCGACGTAAACGGCCACAAGTTCAGCGTGTCCGGCGAGGGCGAGGGCGATGCCACCTAC 5705

Qy        767 GGCAAGCTGACCCTGAAGTTCATCTGCACCACCGGCAAGCTGCCCGTGCCCTGGCCCACC 826
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5706 GGCAAGCTGACCCTGAAGTTCATCTGCACCACCGGCAAGCTGCCCGTGCCCTGGCCCACC 5765

Qy        827 CTCGTGACCACCCTGACCTACGGCGTGCAGTGCTTCAGCCGCTACCCCGACCACATGAAG 886
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5766 CTCGTGACCACCCTGACCTACGGCGTGCAGTGCTTCAGCCGCTACCCCGACCACATGAAG 5825

Qy        887 CAGCACGACTTCTTCAAGTCCGCCATGCCCGAAGGCTACGTCCAGGAGCGCACCATCTTC 946
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5826 CAGCACGACTTCTTCAAGTCCGCCATGCCCGAAGGCTACGTCCAGGAGCGCACCATCTTC 5885

Qy        947 TTCAAGGACGACGGCAACTACAAGACCCGCGCCGAGGTGAAGTTCGAGGGCGACACCCTG 1006
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5886 TTCAAGGACGACGGCAACTACAAGACCCGCGCCGAGGTGAAGTTCGAGGGCGACACCCTG 5945

Qy       1007 GTGAACCGCATCGAGCTGAAGGGCATCGACTTCAAGGAGGACGGCAACATCCTGGGGCAC 1066
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5946 GTGAACCGCATCGAGCTGAAGGGCATCGACTTCAAGGAGGACGGCAACATCCTGGGGCAC 6005

Qy       1067 AAGCTGGAGTACAACTACAACAGCCACAACGTCTATATCATGGCCGACAAGCAGAAGAAC 1126
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6006 AAGCTGGAGTACAACTACAACAGCCACAACGTCTATATCATGGCCGACAAGCAGAAGAAC 6065

Qy       1127 GGCATCAAGGTGAACTTCAAGATCCGCCACAACATCGAGGACGGCAGCGTGCAGCTCGCC 1186
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6066 GGCATCAAGGTGAACTTCAAGATCCGCCACAACATCGAGGACGGCAGCGTGCAGCTCGCC 6125

Qy       1187 GACCACTACCAGCAGAACACCCCCATCGGCGACGGCCCCGTGCTGCTGCCCGACAACCAC 1246
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6126 GACCACTACCAGCAGAACACCCCCATCGGCGACGGCCCCGTGCTGCTGCCCGACAACCAC 6185

Qy       1247 TACCTGAGCACCCAGTCCGCCCTGAGCAAAGACCCCAACGAGAAGCGCGATCACATGGTC 1306
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6186 TACCTGAGCACCCAGTCCGCCCTGAGCAAAGACCCCAACGAGAAGCGCGATCACATGGTC 6245

Qy       1307 CTGCTGGAGTTCGTGACCGCCGCCGGGATCACTCTCGGCATGGACGAGCTGTACAAGGAA 1366
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6246 CTGCTGGAGTTCGTGACCGCCGCCGGGATCACTCTCGGCATGGACGAGCTGTACAAGGAA 6305

Qy       1367 TTCTAACTAGAGCTCGCTGATCAGCCTCGACTGTGCCTTCTAGTTGCCAGCCATCTGTTG 1426
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6306 TTCTAACTAGAGCTCGCTGATCAGCCTCGACTGTGCCTTCTAGTTGCCAGCCATCTGTTG 6365

Qy       1427 TTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCACTCCCACTGTCCTTTCCT 1486
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6366 TTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCACTCCCACTGTCCTTTCCT 6425

Qy       1487 AATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCATTCTATTCTGGGGGGTG 1546
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6426 AATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCATTCTATTCTGGGGGGTG 6485

Qy       1547 GGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAAGAGAATAGCAGGCATGCTGGGGAGC 1606
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       6486 GGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAAGAGAATAGCAGGCATGCTGGGGAGC 6545

Qy       1607 ATCATAACCATTCCC 1621
                |   |  |  |||
Db       6546 GGCCGCAGGAACCCC 6560

Regarding claim 12, Wang et al., (bioRxiv, 09/17/2018, pages 1-25) provide  pX459 vector information comprising CRISPR/Cas9 mediated genome editing and the experimental design to utilize said vector and to target any gene of interest (see pages 9-10).
As such, disclosure of the importance of HK2 gene in cancer including development of reporter cancer lines  (Xu et al., and Zhang et al.,) a skilled artisan would be motivated to modify the teachings of He et al., and target HK2 gene and a skilled artisan would utilize the structural information provided by the teachings of Lehto M., Tremblay et al., and Wang et al., to generate a cancer HK2 gene reporter cell line and a method of use of said reporter cell line.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (He et al., Xu et al., Zhang et al., Lehto M., Tremblay et al., and Wang et al., supra) i.e., a genera of “HK2 genes” and “2A peptides” having no specific structural elements in the claimed cell line and method i.e., any or all “HK2 genes” and “2A peptides” including variants, mutants and homologs from any source of undefined and unlimited structures (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), as taught and claimed by the instant invention and in claims 1-4 and 11-12 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-4 and 11-12 are rejected under 35 U.S.C. 103(a) as obvious over He et al., (Ph.D. Thesis, The Chinee University of Hong Kong, 2016, pages 1-174) and further in view of Xu et al, (Cancer & Metabolism., 2018, Vol. 6:7, pages 1-17), Zhang et al., (US 2019/0106710 A1), Lehto M., et al., (Gencore/GenEMBL database, 2006, AC# Z4639.1; disclosing oligonucleotide 3’ prime sequence of intron 17 of human hexokinase II gene having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO; 2 of the instant application; see provided sequence alignments), Tremblay et al., (US 10,280,419; disclosing Cas9-2A-GFP sequence having 99.1% Best Local Similarity to SEQ ID NO: 3 of the instant invention; see provided sequence alignment) and Wang et al., (bioRxiv, 09/17/2018, pages 1-25).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652